



Exhibit 10.1






EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of August 15, 2017, by
and between Renewable Energy Group, Inc., a Delaware corporation (the
“Company”), and Randolph L. Howard (“Executive”).
WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed by the Company, on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and for other good and valuable consideration, it is hereby
covenanted and agreed by the Company and Executive as follows:
1.Term. The Company hereby employs Executive, and Executive hereby accepts such
employment, for a term (the “Term”) commencing on July 3, 2017 and continuing in
effect until terminated by either the Company or Executive. Executive’s
employment with the Company shall be “at will,” meaning that Executive’s
employment may be terminated by the Company or Executive at any time for any
reason. Any termination of the Term by the Company or Executive shall be
effective as specified in a written notice from the terminating party to the
other party; provided that the effective date specified in the written notice
following Executive’s resignation shall not be less than 45 days after the date
that written notice is provided by Executive to the Company, unless otherwise
determined in the sole discretion of the Board of Directors (the “Board”) of the
Company.


2.Duties. During the Term, Executive shall be employed by the Company as the
Interim President and Chief Executive Officer of the Company, and, as such,
Executive shall faithfully perform for the Company the duties of said offices
and shall perform such other duties of an executive, managerial or
administrative nature as shall be specified and designated from time to time by
the Board. Executive shall report to the Board. Executive shall devote
substantially all of his business time and effort to the performance of his
duties hereunder, except that Executive may devote reasonable time and attention
to civic, charitable, business or social activities so long as such activities
do not interfere with Executive’s employment duties. Executive shall comply with
the policies, standards, and regulations established from time to time by the
Company. During the Term, Executive shall continue to serve as a member of the
Board (provided, however, that Executive shall not serve on any committees of
the Board) and the Company shall propose Executive for re-election to the Board
at such times as shall be necessary for Executive to remain as a member of the
Board throughout the Term. During the Term, Executive shall not receive any
compensation in any form in his capacity as a member of the Board.


3.Location. During the Term, Executive shall perform his duties under this
Agreement at such locations as Executive in good faith determines to be
necessary or appropriate for the performance of such duties. Notwithstanding the
foregoing, Executive shall perform his duties hereunder five days per week, at
least four of which shall be performed at the Company’s headquarters unless
Executive is traveling pursuant to the next sentence. Executive agrees to travel
to the extent that Executive determines in good faith that such travel is
necessary or appropriate for the performance of Executive’s duties hereunder, or
as requested by the Board.


4.Office Space and Administrative Support. During the Term, the Company shall
furnish Executive with office space, equipment, supplies and such other
facilities and personnel at the Company’s headquarters commensurate with
Executive’s position.


5.Compensation.
5.1Annual Salary. During the Term, the Company shall pay Executive a base salary
at the rate of $600,000 per annum, in accordance with the customary payroll
practices of the Company applicable to senior executives, but not less
frequently than monthly. The Compensation Committee (the “Compensation
Committee”) of the Board shall review Executive’s base salary during the Term
and may increase such amount as it may deem advisable





--------------------------------------------------------------------------------





(such salary, as the same may be increased, the “Annual Salary”). The Annual
Salary shall be prorated for any partial calendar year during the Term.


5.2Specific Equity Incentive Compensation. As soon as practicable following the
date of this Agreement, the Company shall grant Executive 50,000
performance-based restricted stock units (“PBRSUs”). The PBRSUs shall be granted
under the Company’s Amended and Restated 2009 Stock Incentive Plan (the “Plan”)
and shall be evidenced by, and subject to the terms of, a performance-based
restricted stock unit award agreement in the form generally used by the Company
under the Plan. The PBRSUs shall vest based on attainment of the applicable
Adjusted EBITDA target for each of 2017 and 2018, with (a) 25,000 PBRSUs subject
to vesting based on attainment of the applicable 2017 Adjusted EBITDA target and
(b) the remaining 25,000 PBRSUs subject to vesting based on attainment of the
applicable 2018 Adjusted EBITDA. Attainment of the Adjusted EBITDA target shall
result in Executive earning 50% of the PBRSUs (for threshold performance) for
the applicable year or 100% of the PBRSUs (for target performance) for the
applicable year, subject to linear interpolation for attainment of the
applicable Adjusted EBITDA target between threshold and target performance;
provided, however, that in no event shall Executive earn more than 100% of the
PBRSUs for 2017 or 2018. In addition, the number of PBRSUs actually earned by
Executive for each of 2017 and 2018 shall be prorated for the period Executive
serves as Interim President and Chief Executive Officer of the Company, using a
denominator for 2017 based on a term of six months and using a denominator for
2018 based on a term of 12 months (subject to earlier termination of
employment).
   
5.3Benefits - In General. During the Term, Executive shall be permitted to
participate in any group health, dental, vision, disability and life insurance
benefit plans and programs, retirement plans, fringe benefit programs, paid
time-off policies and similar benefits that may be available to other senior
executives of the Company generally, on the same terms as such other executives,
in each case to the extent that Executive is eligible under the terms of such
plans or programs. The Company reserves the right to modify, suspend or
discontinue any of its health or welfare benefit, retirement, fringe benefit,
paid time-off and other plans, practices, policies or programs at any time
without recourse by Executive.


5.4Housing and Travel. During the Term, the Company shall provide Executive with
(a) housing commensurate with Executive’s position, in a form acceptable to
Executive, which may include a hotel, extended stay lodging or other arrangement
at no cost to Executive and (b) air transportation between Executive’s primary
residence to the Company’s headquarters, in each case, as determined by the
Company in its sole discretion.


5.5Expenses. The Company shall pay or reimburse Executive for all ordinary and
reasonable out-of-pocket expenses incurred by Executive during the Term in the
performance of Executive’s services under this Agreement; provided that such
expenses are incurred and accounted for by Executive in accordance with the
policies and procedures established from time to time by the Company.


5.6Clawback. Notwithstanding anything in this Agreement to the contrary,
Executive acknowledges that the Company may be entitled or required by law, the
Company’s policy (the “Clawback Policy”) or the requirements of an exchange on
which the Company’s shares are listed for trading, to recoup cash, equity or
other compensation paid or provided to Executive pursuant to this Agreement or
otherwise, and Executive agrees to comply with any Company request or demand for
recoupment. Executive acknowledges that the Clawback Policy may be modified from
time to time in the sole discretion of the Company and without the consent of
Executive, and that such modification shall be deemed to amend this Agreement.


5.7Stock Ownership Guidelines. During the Term, Executive shall continue to be
subject to the Company’s stock ownership guidelines applicable to non-employee
directors and shall not be subject to the Company’s stock ownership guidelines
applicable to the Company’s chief executive officer.


6.Indemnification. The Company shall indemnify Executive and hold him harmless
to the same extent as other members of the Board and senior executives of the
Company.







--------------------------------------------------------------------------------





7.Restrictive Covenants. Simultaneously with the execution of this Agreement,
Executive shall execute the Employee Non-Competition and Confidentiality
Agreement attached hereto as Exhibit A).


8.Arbitration. All disputes between the parties or any claims concerning the
performance, breach, construction or interpretation of this Agreement, or in any
manner arising out of this Agreement, shall be submitted to binding arbitration
in accordance with the Commercial Arbitration Rules, as amended from time to
time, of the American Arbitration Association (the “AAA”), which arbitration
shall be carried out in the manner set forth below:
(i)
Within fifteen days after written notice by one party to the other party of its
demand for arbitration, which demand shall set forth the name and address of its
designated arbitrator, the other party shall appoint its designated arbitrator
and so notify the demanding party. Within fifteen days thereafter, the two
arbitrators so appointed shall appoint the third arbitrator. If the two
appointed arbitrators cannot agree on the third arbitrator, then the AAA shall
appoint an independent arbitrator as the third arbitrator. The dispute shall be
heard by the arbitrators within 90 days after appointment of the third
arbitrator. The decision of any two or all three of the arbitrators shall be
binding upon the parties without any right of appeal. The decision of the
arbitrators shall be final and binding upon the Company, its successors and
assigns, and upon Executive, his heirs, personal representatives, and legal
representatives.

(ii)
The arbitration proceedings shall take place in Des Moines, Iowa, and the
judgment and determination of such proceedings shall be binding on all parties.
Judgment upon any award rendered by the arbitrators may be entered into any
court having competent jurisdiction without any right of appeal.

(iii)
Each party shall pay its or his own expenses of arbitration, and the expenses of
the arbitrators and the arbitration proceeding shall be shared equally. However,
if in the opinion of a majority of the arbitrators, any claim or defense was
unreasonable, the arbitrators may assess, as part of their award, all or any
part of the arbitration expenses of the other party (including reasonable
attorneys’ fees) and of the arbitrators and the arbitration proceeding.



9.Severability. As the provisions of this Agreement are independent of and
severable from each other, the Company and Executive agree that if, in any
action before any court or agency legally empowered to enforce this Agreement,
any term, restriction, covenant, or promise hereof is found to be unreasonable
or otherwise unenforceable, then such decision shall not affect the validity of
the other provisions of this Agreement, and such invalid term, restriction,
covenant, or promise shall also be deemed modified to the extent necessary to
make it enforceable.


10.Notice. For purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when received if delivered in person, the next
business day if delivered by overnight commercial courier (e.g., Federal
Express), or the third business day if mailed by United States certified mail,
return receipt requested, postage prepaid, to the following addresses:


(a)If to the Company, to:
Renewable Energy Group, Inc.
416 S. Bell Avenue
Ames, Iowa 50010
Attn:    Chairman of the Board
with a copy to:
Pillsbury Winthrop Shaw Pittman LLP
Four Embarcadero Center
22nd Floor
San Francisco, CA 94111
Attn:    Blair W. White, Esq.







--------------------------------------------------------------------------------





(b)If to Executive, to:
the address set forth in the Company’s records
Either party may change its address for notices in accordance with this Section
10 by providing written notice of such change to the other party.
11.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Iowa without regard to the choice of
law rules thereof.


12.Benefits; Binding Effect; Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective heirs, personal
representatives, legal representatives, successors and permitted assigns.
Executive shall not assign this Agreement. However, the Company is expressly
authorized to assign this Agreement to a Company Affiliate upon written notice
to Executive, provided that (a) the assignee assumes all of the obligations of
the Company under this Agreement, (b) Executive’s role when viewed from the
perspective of Company Affiliates in the aggregate is comparable to such role
immediately before the assignment, and (c) the Company, for so long as an
affiliate of the assignee, remains secondarily liable for the financial
obligations hereunder.


13.Entire Agreement. This Agreement (together with Exhibit A) constitutes the
entire agreement between the parties, and all prior understandings, agreements
or undertakings between the parties concerning Executive’s employment or the
other subject matters of this Agreement (including without limitation any term
sheets) are superseded in their entirety by this Agreement.


14.Waivers; Amendments. This Agreement may be amended, superseded, canceled,
renewed or extended, and the terms hereof may be waived, only by a written
instrument signed by the parties or, in the case of a waiver, by the party
waiving compliance. No delay on the part of any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
waiver on the part of any party of any such right, power or privilege nor any
single or partial exercise of any such right, power or privilege, preclude any
other or further exercise thereof or the exercise of any other such right, power
or privilege.


15.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but which together shall be one and the same
instrument.


16.Executive Acknowledgement. Executive confirms and represents to the Company
that he has had the opportunity to obtain the advice of legal counsel, financial
and tax advisers, and such other professionals as he deems necessary for
entering into this Agreement, and he has not relied upon the advice of the
Company or the Company’s officers, directors, or employees.


17.Interpretation. As both parties having had the opportunity to consult with
legal counsel, no provision of this Agreement shall be construed against or
interpreted to the disadvantage of any party by reason of such party having, or
being deemed to have, drafted, devised, or imposed such provision.


18.Withholding. Any payments made to Executive under this Agreement shall be
reduced by any applicable withholding taxes or other amounts required to be
withheld by law or contract.


19.Section 409A. This Agreement is intended to meet, or be exempt from, the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and the regulations promulgated thereunder (collectively, “Section 409A”), with
respect to amounts subject thereto, and shall be interpreted and construed
consistent with that intent. No expenses eligible for reimbursement, or in-kind
benefits to be provided, during any calendar year shall affect the amounts
eligible for reimbursement in any other calendar year, to the extent subject to
the requirements of Section 409A, and no such right to reimbursement or right to
in-kind benefits shall be subject to liquidation or exchange for any other
benefit. For purposes of Section 409A, each payment in a series of installment
payments provided under this Agreement shall be treated as a separate payment.
Any payments to be made under this Agreement upon a termination of employment
shall only be made upon a “separation from service” under Section 409A.
Notwithstanding





--------------------------------------------------------------------------------





the foregoing, the Company makes no representations that the payments and
benefits provided under this Agreement comply with Section 409A or any exemption
therefrom, and in no event shall the Company be liable for all or any portion of
any taxes, penalties, interest or other expenses that may be incurred by
Executive on account of non-compliance with Section 409A.


20.Survivability. Those provisions and obligations of this Agreement which are
intended to survive shall survive notwithstanding termination of Executive’s
employment with the Company.
[Signature Page Follows]





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.
RENEWABLE ENERGY GROUP, INC.


By:     /s/ Jeffrey Stroburg                
Name:     Jeffrey Stroburg
Title:     Chairman




/s/ Randolph L. Howard        
Randolph L. Howard





--------------------------------------------------------------------------------









EXHIBIT A


Employee Non-Competition and Confidentiality Agreement





--------------------------------------------------------------------------------









EMPLOYEE NON-COMPETITION AND CONFIDENTIALITY AGREEMENT
This Employee Non-Competition and Confidentiality Agreement (this “Agreement”)
is made between RENEWABLE ENERGY GROUP, INC., a Delaware corporation (the
“Employer”), and Randolph L. Howard (“Employee”).
RECITALS:
A.    The Employer and Employee are continuing an already existing “at will”
employment relationship, and concurrently with the execution of this Agreement,
the Employer and Employee are entering into an employment agreement.
B.    The parties wish to set out certain further terms and conditions of
Employee’s employment with Employer (the Employer and its Affiliates (as
hereinafter defined) herein collectively the “Company”), the parties recognizing
that Employee may at times be employed by an Affiliate of Employer.
C.    The Company’s special knowledge base, skills and competence in the
biofuels and renewable chemicals industries are critical to its growth.
D.    The Company’s growth and competitiveness in the biofuels and renewable
chemicals industries depend on its exclusive possession of, and the non-public
nature of, its “Confidential Information” (as hereinafter defined).
E.    The Company is engaged in research, development, procurement, sales,
marketing, transportation and production of biofuels and renewable chemicals,
feedstocks therefore and by-products thereof, and the ownership, lease,
acquisition, financing, construction and operation of biofuels and renewable
chemicals facilities, both nationally and internationally.
NOW, THEREFORE, in consideration of such continuing employment relationship, and
the agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, it is agreed follows:
1.
Covenant Not To Compete.

Employee shall not, during Employee’s employment with the Company and for
twenty-four (24) months thereafter, without the prior written consent of the
Company, directly or indirectly, own (other than passive investments in publicly
traded companies where such investment does not exceed more than one percent
(1%) of the total outstanding shares or other equity interests of such company),
manage, operate, control, be employed by, participate in, advise or be connected
in any manner with the ownership, management, operation or control of a
Competing Business. The covenants of Employee contained in this paragraph 1
shall apply to each State and Country in which the Company, either directly or
indirectly through Employer or an Affiliate of Employer, conducted its business
or otherwise offered any goods, products or services related to its business,
which shall include all States in the United States of America, which Employee
represents and warrants is the minimum geographical area in which the Company is
presently operating and intending to operate.
“Competing Business” is defined as a business engaged in the manufacture,
development, sale, or marketing of biodiesel or renewable diesel or any other
product or service (a) actively manufactured, developed, sold, or marketed by
the Company during Employee’s employment period, so long as it remains so
manufactured, developed, sold, or marketed by the Company or (b) which the
Company has taken, and continues to take, substantial steps to prepare to test,
manufacture, research, develop, fund, sell, market or otherwise target or pursue
as a special project or initiative in which Employee had direct or indirect
managerial or supervisory responsibility, as of Employee’s termination date. For
the avoidance of doubt, employment with, or other provision of services to, an
entity or other person that engages in a Competing Business shall not constitute
the engagement by Employee in a Competing Business so long as Employee





--------------------------------------------------------------------------------





is not involved in activities constituting, and does not in any way assist or
advise, directly or indirectly, a Competing Business.
2.
Employees, Customers, Suppliers, Etc.

Employee shall not, during Employee’s employment with the Company and for a
period of twenty-four (24) months thereafter, in any manner, directly or
indirectly, solicit the services or employment or engage the services or employ
anyone who is then (or who was within the six (6) months prior thereto) an
employee or independent contractor of the Company or, in connection with a
Competing Business, contact or solicit any of the Company’s then past, present
or identified potential customers, suppliers or strategic partners or any such
customer, supplier, or strategic partner of any facility managed by the Company.
3.
Non-Disparagement.

Subject to paragraph 5, Employee agrees to refrain from making, directly or
indirectly, now or at any time in the future, whether in writing, orally or
electronically any comment that Employee knows or reasonably should know is
critical in any material respect of the Company or any of its directors or
officers or is otherwise detrimental in any material respect to the business or
financial prospects or reputation of the Company. Nothing in the foregoing shall
preclude Employee from providing truthful disclosures required by applicable law
or legal process.
4.
Confidential Information.

Subject to paragraph 5, Employee shall not during or after Employee’s employment
with the Company, in any manner, directly or indirectly, use or disclose to any
third party any Confidential Information except as required in the course of
performance of Employee’s employment with the Company and as authorized by the
Company in writing. For purposes of this Agreement, the term “Confidential
Information” shall be deemed to include, but not limited to, trade secrets,
proprietary information, information which derives independent economic value
from not being generally known outside the Company and research and data,
operating and marketing information, techniques and procedures, customer lists,
employee lists, supplier lists, training manuals and procedures, business plans,
projections and strategies, pricing information and financial reports of the
Company or any of its predecessors, West Central Cooperative, REG, LLC (fka
Renewable Energy Group, LLC) and InterWest, L.C. (the “Predecessors”), in any
form, which are not generally known to the public.
5.
Confidential Disclosure in Reporting Violations of Law or in Court Filings.

Employee acknowledges and the Company agrees that Employee may disclose
Confidential Information in confidence, directly or indirectly, to federal,
state, or local government officials, including but not limited to the
Department of Justice, the Securities and Exchange Commission, the Congress, and
any agency Inspector General or to an attorney, for the sole purpose of
reporting or investigating a suspected violation of law or regulation or making
other disclosures that are protected under the whistleblower provisions of state
or federal laws or regulations.  Employee may also disclose Confidential
Information in a document filed in a lawsuit or other proceeding, but only if
the filing is made under seal.  Nothing in this Agreement is intended to
conflict with federal law protecting confidential disclosures of a trade secret
to the government or in a court filing, 18 B.SC. § 1833(b), or to create
liability for disclosures of Confidential Information that are expressly allowed
by 18 B.SC. § 1833(b).
6.
Creations

Employee acknowledges that Employee may conceive of or otherwise create ideas,
inventions, original works of authorship, product designs, logos, brand names,
trade or service marks, and/or other similar or related items during the course
of Employee’s employment (“Creations”). To the extent that any such Creations
relate to the Company’s or Predecessors’ business or their customers or
customer’s business, Employee hereby assigns to the Company all rights, titles
and interests in any such Creations, including, without limitation, all patent,
trade secret, trademark, service mark, trade dress, copyright and other
intellectual property and similar or related rights.
During the term of Employee’s employment by the Company and for the period of
one (1) year following termination of employment by Employer and any of its
Affiliates with or without cause, employee shall promptly disclose in writing to
the Company all such intellectual property and other similar or related rights
conceived or made by Employee, either solely or in concert with others.





--------------------------------------------------------------------------------





Employee shall, at the Company’s request and expense, execute specific
assignments to any and all such intellectual property and other similar or
related rights and execute, acknowledge and deliver such other documents and
take all such further action as may be requested by the Company, at any time
during or subsequent to the period of Employee’s employment with the Company, to
obtain, procure, prosecute, transfer, assign, enforce, or defend any and all
national or international intellectual property and/or other similar or related
rights assigned hereby to the Company.
Without diminishing in any way the rights granted to the Company, where lawful,
if a Creation is described in a patent application or is disclosed to a third
party by Employee within six (6) months after Employee’s termination of
employment with the Company, Employee agrees that it is to be presumed that the
Creation was conceived, made, developed, acquired or created by Employee during
the period of employment by the Company, unless Employee can prove otherwise.
7.
Return of Property.

All files, records, documents, manuals, books, forms, reports, memoranda,
studies, data, calculations, recordings, or correspondence, whether visually
perceptible, machine-readable or otherwise, in whatever form they may exist, and
all copies, abstracts and summaries of the foregoing, and all physical items
related to the business of the Company, whether of a public nature or not, and
whether prepared by Employee or not, are and shall remain the exclusive property
of the Company, and shall not be removed from its premises, except as required
in the course of Employee’s employment by the Company, without the prior written
consent of the Company. Such items, including any copies or other reproductions
thereof, shall be promptly returned by Employee to the Company at any time upon
the written request of the Company (or, if requested by the Company, destroyed
by Employee).
8.Scope; Injunction.
Employee agrees that the covenants contained in this Agreement are reasonable in
scope, area and duration and are necessary in furtherance of the legitimate
interests of the Company in protecting its business. Employee represents and
warrants that Employee has available to Employee sufficient other means of
support and that observance of the covenants contained in this paragraph will
not deprive Employee of the ability to earn a livelihood or to support
Employee’s dependents. Employee acknowledges and agrees that the services
rendered by Employee to the Company, and the information disclosed to Employee
during and by virtue of Employee’s employment, are of a special, unique and
extraordinary character. In the event of the breach of this Agreement, Employee
acknowledges and agrees that irreparable injury will result to the Company and
that injunctive relief to restrain the violation of this Agreement is
appropriate in addition to any other remedies to which the Company may be
entitled at law or in equity, all remedies being cumulative and not exclusive.
In addition, Employee shall defend, indemnify and hold the Company and its
directors, officers, shareholders, employees and agents, harmless from and
against any claim, demand, proceeding, loss, liability, damage, cost or expense,
including court costs and attorneys’ fees, arising in connection with or
resulting from any breach of warranty, misrepresentation or nonfulfillment of
any agreement on the part of Employee under this Agreement whether that claim,
demand or proceeding is brought by the Employer, an Affiliate of Employer or a
third party.
9.
No Guarantee of Employment.

This Agreement does not confer upon Employee any rights to continue in the
employ or service of the Company. Except as may be provided in a separate
written agreement, Employee’s employment with or service for the Company is “at
will” and Company or Employee may terminate Employee’s employment at any time,
for any reason or no reason, with or without cause or notice.
10.
Change of Employer.

Employee acknowledges that in the event Employee’s employment changes from
Employer to an Affiliate of Employer, that such change of employment shall be
considered to be an assignment of this Agreement to such new employer, consented
to by Employee without further action on Employee’s part. Employee acknowledges
that the Employer and any Affiliate of Employer subsequently employing Employee
shall have the right to enforce any rights hereunder. Actions which may be taken
by the Company hereunder may be exercised by the President of the Employer (or
of any Affiliate of Employer subsequently employing Employee).
11.
Miscellaneous.






--------------------------------------------------------------------------------





This Agreement constitutes the entire agreement between the parties hereto
pertaining to the subject matters hereof, and supersedes all negotiations,
preliminary agreements and all prior and contemporaneous discussions and
understandings of the parties in connection with the subject matters hereof. No
amendment, waiver, change or modification of any of the terms, provisions or
conditions of this Agreement shall be effective unless made in writing and
signed or initialed by each of the parties hereto. Waiver of any provision of
this Agreement shall not be deemed a waiver of future compliance therewith and
such provision shall remain in full force and effect. In the event any provision
of this Agreement is held invalid, illegal or unenforceable, in whole or in
part, the remaining provisions of this Agreement shall not be affected thereby
and shall continue to be valid and enforceable. If, for any reason, a court
finds that any provision of this Agreement is invalid, illegal or unenforceable
as written, but that by limiting such provision it would become valid, legal and
enforceable, then such provision shall be deemed to be written and shall be
construed and enforced as so limited. In addition, in the event a court
determines any provision of this Agreement unenforceable under the laws of its
jurisdiction, this Agreement shall not be deemed unenforceable under the laws
and regulations of any other jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of the state of Iowa without regard to
conflicts of laws principles. Each of the parties hereby irrevocably submits to
the exclusive jurisdiction of any United States Federal court sitting in Iowa in
any action or proceeding arising out of or relating to this Agreement or any
agreement, document or instrument contemplated hereby, and each party hereby
irrevocably agrees that all claims and counterclaims in respect of such action
or proceeding may be heard and determined in any such United States Federal
court. Each of the parties irrevocably waives any objection, including without
limitation, any objection to the laying of venue or based on the grounds of
forum non conveniens, which it may now or hereafter have to the bringing of any
such action or proceeding in such respective jurisdictions. Each of the parties
irrevocably consents to the service of any and all process in any such action or
proceeding brought in any court in or of the State of Iowa by the delivery of
copies of such process to each party at its address specified herein or by
certified mail directed to such address. Words and phrases herein shall be
construed as in the singular or plural number and as masculine, feminine or
neuter gender, according to the context. The titles or captions of paragraphs of
this Agreement are provided for convenience of reference only and shall not be
considered a part hereof for purposes of interpreting or applying this Agreement
and such titles or captions do not define, limit, extend, explain or describe
the meaning, scope or extent of this Agreement or any of its terms or
conditions. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective legal representatives, heirs, successors and
assigns. Nothing in this Agreement, express or implied, is intended to confer
upon any party, other than Employee, Employer and Employer’s Affiliates who may
subsequently employ Employee (and their respective heirs, legal representatives,
successors and assigns), any rights, remedies, obligations or liabilities under
or by reason of this Agreement. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument, and in making proof
hereof, it shall not be necessary to produce or account for more than one such
counterpart. Those provisions and obligations of this Agreement which are
intended to survive shall survive notwithstanding termination of Employee’s
employment with the Company.
“Affiliate” means, for purposes of this Agreement, Renewable Energy Group, Inc.
(if not the Employer), and any corporation, limited liability company or other
entity directly or indirectly controlled by, or under common control with,
Renewable Energy Group, Inc. as of the date on which, or at any time during the
period for which, the determination of affiliation is being made. For purposes
of this definition, the term “control” (including the correlative meanings of
the terms “controlled by” and “under common control with”), as used with respect
to any entity, means the possession, directly or indirectly, of the power to
direct or cause the direction of the management policies of such entity, whether
through the ownership of voting securities or by contract or otherwise.
[Signature Page Follows]





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Employer and Employee have executed this Agreement on
the dates set forth below their respective signatures.
RENEWABLE ENERGY GROUP, INC.
By    /s/ Jeffrey Stroburg
Dated:  8/15/2017
EMPLOYEE
  /s/ Randolph L. Howard
Randolph L. Howard
Dated: 8-15-2017












